                                                          U.S. DISTRICT COURT
                                                      NORTIIERN DISTRICT OF TEXAS
                                                                  FlLED

                                                               JUL 1 5 ?1119
                IN THE UNITED STATES DISTRICT COU T
                     NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION              CLERK, U.S. DISTRICT COURT

                                                            BY--==---
                                                               lkpuly

In re Possible Discipline         §   NO. 4:19-MC-015-A
of Ryan Eugene Ray                §



                         MEMORANDUM OPINION
                                 and
                                ORDER

     This miscellaneous action was created by a severance from

Case No. 4:14-CV-182-A of disciplinary proceedings against Ryan

Eugene Ray ("Ray"), a member of the Bar of this court, who has

been the attorney for the plaintiff, Jose Luis Hernandez

("Hernandez"), in such case.

     So far as the court can determine, Ray's participation for

years as the attorney for Hernandez in Case No. 4:14-CV-182-A are

his only appearances before the undersigned in any action on the

undersigned's docket.   The court has concluded that Ray's conduct

over the years in that one case has demonstrated that Ray is

subject to significant discipline under the authority of Local

Civil Rule LR 83.8(b) (1),   (3), and (4), which provide as follows:

      (b) Grounds for Disciplinary Action. A presiding
     judge, after giving opportunity to show cause to the
     contrary, may take any appropriate disciplinary action
     against a member of the bar for:

          (1)   conduct unbecoming a member of the bar;



          (3)   unethical behavior;
                (4)     inability to conduct litigation properly[.]

        By an order issued in Case No. 4:14-CV-182-A on May 20,

2019, the court provided a summary of the facts that have caused

the court to conclude that Ray is subject to discipline pursuant

to the above-quoted three sections of Rule LR 83.8(b).                                   Doc. 50. 1

A rather-detailed description of Ray's misconduct in Case No.

4:14-CV-182-A prior to September 1, 2017, was provided in the

memorandum opinion and order the court issued in that case on

that date.         Doc. 19.        The order part of that document, id. at 51,

granted the Rule 60(b) (3) motion of defendant, Results Staffing,

Inc.    ("Results"), asking that the court grant Results relief from

the ruling of the United States Court of Appeals for the Fifth

Circuit, reported as Hernandez v. Results Staffing, Incorporated,

677 F. App'x 902           (5th Cir. 2017) ("Hernandez I"), reversing and

rendering in favor of Hernandez the judgment this court had

rendered, after trial, in favor of Results against Hernandez.

Id.     The Fifth Circuit's Hernandez I reversal and rendition was

predicated in its entirety on the Fifth Circuit's conclusion that

the trial record established without dispute that a trip

Hernandez made to the hospital emergency room the morning of July

15, 2013, was for treatment of an injury he suffered over the



        'The "Doc. _ " references are to the numbers assigned to the referenced items on the docket in
this Miscellaneous Case No. 4: 19-MC-0 15-A.

                                                   2
preceding weekend while on duty for the United States military.

Doc. 19 at 3-6.     Had the trial record not been false by reason of

the misconduct and fraud of Ray and his client, it would have

disclosed that Hernandez's trip to the emergency room was for an

entirely different reason.

     The impropriety of Ray's conduct through the date of this

court's September 1, 2017 memorandum opinion and order was the

subject of a second appeal by Hernandez to the Fifth Circuit.

That appeal resulted in an opinion and judgment of the Fifth

Circuit affirming each of the rulings made by this court on

September 1, 2017.     Id.   See Hernandez v. Results Staffing. Inc.,

907 F. 3d 354   (5th Cir. 2018) ("Hernandez II").

     The court has concluded that the appropriate discipline to

be imposed on Ray for the court to properly address his conduct

unbecoming a member of the Bar, his unethical behavior, and his

inability to conduct litigation properly, would be to remove his

name from the role of attorneys authorized to practice law before

this court.     The imposition of such a sanction will not come as a

surprise to Ray.     He anticipated it in a motion he filed with the

Fifth Circuit in its Case No. 17-11201, seeking a stay of the

Fifth Circuit's mandate in its decision affirming the rulings

made by this court on September 1, 2017.      Ray predicted in that

motion that he "could face significant repercussions from

                                    3
sanctions proceedings, including threats to his law license and

the ability to practice law before the Northern District of

Texas."    Appellant's Mot. for Stay of Mandate, 11/14/2018 Dkt.

Entry on Docket of the 5th Cir. in its Case No. 17-11201, at 10.

His prediction of loss of the ability to practice before this

court was an accurate assessment of the discipline that this

court could and should impose on him for his repeated unethical

and fraudulent conduct, which this court described in the

September 1, 2017 order and that the Fifth Circuit concluded was

serious enough to justify this court's decision to grant the

relief Results sought by its Rule 60 motion, ordering that

Results was relieved of the Fifth Circuit's Hernandez I judgment

of reversal and remand of this court's judgment in favor of

Results.   Hernandez II, 907 F.3d at 365-66.

     The specifics of Ray's conduct in violation of the Texas

rules governing the conduct of attorneys are provided at pages

5-14 of the May 20, 2019 order.       Doc. 50 at 5-14.   Recent

questionable conduct of Ray is described in this court's March

20, 2019 memorandum opinion and order, doc. 47, which discusses

and rules on a motion Ray filed for Hernandez post-Fifth Circuit

affirmance of the September 1, 2017 rulings, in the form of a

motion for reconsideration of such rulings pursuant to the

authority of Rule 54(b), doc. 25.       The court noted in that

                                  4
memorandum opinion and order that the court questioned the good

faith and honesty of Hernandez and Ray in requiring counsel for

Results and the court to devote their time and attention to such

a motion.   Doc. 47 at 3-4, 14-15.

     Returning to Ray's pre-September 1, 2017 conduct, the court

reiterates findings and conclusions the court expressed in the

September 1, 2017 memorandum opinion:

     1.     In discussing the grounds of Results's Rule 60 motion,

this court explained:

          As grounds for the motion, defendant alleged that
     after the Fifth Circuit issued its January 30, 2017
     opinion rendering judgment for plaintiff against
     defendant on plaintiff's reemployment claim, and during
     the course of discovery related to the issues remanded
     to this court for resolution, defendant discovered
     evidence that established that one or more of the
     factual bases of the Fifth Circuit's opinion were
     incorrect and that the trial evidence upon which the
     Fifth Circuit relied in concluding that those facts
     were undisputed was the product of misrepresentation,
     fraud, and misconduct by plaintiff and his counsel.

          Defendant learned that plaintiff and his wife had
     given false testimony at trial concerning plaintiff's
     service-related back condition and his reason for going
     to the emergency room for medical assistance the
     morning of July 15, 2013, and that plaintiff and his
     counsel had in their possession in advance of the trial
     hospital records, which should have been, but were not,
     disclosed to defendant before the trial, that showed
     the true reason for his trip to the emergency room the
     morning of July 15, 2013.

Doc. 19 at 7-8.




                                  5
     2.   Based on the evidence the court received in support of

Results's Rule 60 motion, the court made the following findings:

         The court is satisfied, and finds, that
    plaintiff's visit to the emergency room the morning of
    July 15, 2013, was not for care or treatment of an
    aggravation of a back condition he suffered while on
    military duty over the preceding weekend but, instead,
    was for treatment of a severe headache, probably a
    migraine in character, that had its onset after he
    arrived home the morning of July 15, 2013, and that the
    low back pain he mentioned upon his hospital admission
    as an associated symptom was not the cause of his visit
    to the hospital but was a non-disabling chronic back
    pain that he had been suffering for years.   The court
    further finds that to whatever extent plaintiff and his
    wife gave testimony inconsistent with the findings
    expressed in the preceding sentence, their testimony
    was intentionally false, and was given by them in order
    to disadvantage and mislead the defendant in its trial
    preparation and presentation, and that it ultimately
    misled the Fifth Circuit in plaintiff's appeal from
    this court's judgment of dismissal.

         The court is further satisfied, and finds, that
    plaintiff's counsel had, and knew the contents of, the
    records of plaintiff's visit to the emergency room the
    morning of July 15, 2013, many days before the trial
    commenced on May 26, 2015, and that he did not take
    appropriate steps to supplement an incomplete and
    misleading response plaintiff had made to defendant's
    previously served discovery request on plaintiff
    seeking production of all documents related to
    plaintiff's visit to the emergency room; and, the court
    is satisfied, and finds, that counsel for plaintiff did
    not disclose those records to counsel for defendant in
    advance of the trial for the purpose of misleading
    defendant and its counsel into believing that
    plaintiff's July 15, 2013 visit to the emergency room
    was for care and treatment of an aggravation of a back
    condition that he suffered over the weekend while
    performing military duties.




                                6
          The court further finds that the
     misrepresentations made by plaintiff and his wife at
     the trial concerning plaintiff's reason for seeking
     emergency room care the morning of July 15, 2013, and
     the withholding of the emergency room records by
     plaintiff's counsel from defendant's trial counsel
     before and during that trial, put defendant at an
     unfair disadvantage in defending itself at the trial,
     put defendant's appeal counsel at an unfair
     disadvantage in his presentations to the Fifth Circuit
     and in answering questions the members of the Fifth
     Circuit posed to him during oral argument, and put the
     Fifth Circuit at an unfair disadvantage in evaluating
     what the true facts were concerning the July 15, 2013
     visit to the emergency room.

Id. at 13-15.

     3.   The court made the following additional findings in the

September 1, 2017 order:

      [T)he court finds by clear and convincing evidence that
     plaintiff, often through his attorney, engaged in
     fraud, misrepresentation, and misconduct in plaintiff's
     presentations, verbally and in writing, to the court in
     pretrial matters, during the trial, and in his
     presentations to the Fifth Circuit in support of his
     appeal from this court's dismissal of his claims.   As a
     consequence, the trial court record was false in that
     it failed to disclose plaintiff's true reasons for his
     visit to the hospital emergency room the morning of
     July 15, 2013, and the Fifth Circuit was presented with
     a false record and false arguments by plaintiff,
     through his counsel, on that subject.

Id. at 35; and:

         The court finds by clear and convincing evidence
    that if defendant had been provided the emergency room
    records plaintiff, through his counsel, had in his
    possession before the trial commenced, and if plaintiff
    and his wife had testified truthfully at trial,
    defendant would have been able to more fully and fairly
    present its defense to plaintiff's claim that during

                                7
     the day of July 15, 2013, he was convalescing from an
     aggravation he suffered over the preceding weekend of a
     preexisting back condition.  If the truth concerning
     plaintiff's reason for admission to the hospital had
     been disclosed during or before the trial, defendant
     would have been in a position to effectively argue that
     plaintiff's failure to be at work the morning of
     July 15, 2013, was not the result of any military-
     related injury, or aggravation of an injury, and that
     during the day of July 15, 2013, plaintiff was not
     convalescing from such an injury or aggravation.

          As it was, defendant was in a position that its
     counsel had no choice but to assume the correctness of
     the false presentations of plaintiff that his emergency
     room visit, and his absence from work on July 15, 2013,
     were caused by such an injury or aggravation. Had the
     truth been disclosed at trial, defendant's appellate
     counsel would have been in a position to respond to
     Circuit Judge Elrod's question, supra at 5 n.2, that
     there was evidence that directly rebutted plaintiff's
     claim that he went to the hospital the morning of
     July 15, 2013, for treatment for an aggravated injury
     to his back; and, if the truth had been disclosed at
     the trial, the Fifth Circuit would not have issued an
     opinion indicating that it was undisputed that the
     convalescence plaintiff was experiencing during the day
     on July 15, 2013, was related to an aggravation he
     suffered over the weekend of a chronic back problem.

Id. at 35-37; and:

     4.   Other pertinent findings of the court expressed in the

September 1, 2017 order were the following:

     [P]laintiff and his counsel engaged in misconduct in
    this case that "completely sabotaged the federal trial
    machinery, precluding the 'fair contest' which the
    Federal Rules of Civil Procedure are intended to
    assure."   [Rozier v. Ford Motor Co., 573 F.2d 1332,
    1346 (5th Cir. 1978) .]  And, as in Rozier, "[i]nstead
    of serving as a vehicle for ascertainment of the truth,
    the trial in this case accomplished little more than
    the adjudication of a hypothetical fact situation

                                8
     imposed by [plaintiff's] selective disclosure of
     information," id.

Id. at 46; and:

          The court finds by clear and convincing evidence
     that plaintiff and his counsel pursued an
     unconscionable plan or scheme which was designed to
     improperly influence this court in its decision, and
     then the Fifth Circuit in its decision.   See, id., at
     1338.

          The court has found from clear and convincing
     evidence that the judgment of the Fifth Circuit was
     obtained through fraud, misrepresentation, or other
     misconduct on the part of plaintiff and his counsel.
     Their inappropriate conduct led to the trial record
     that caused the Fifth Circuit to make the ruling it did
     in favor of plaintiff.  The court finds from clear and
     convincing evidence that the conduct of plaintiff and
     his counsel prevented defendant from fully and fairly
     presenting its defense at trial, which, in turn,
     prevented the Fifth Circuit from having a full,
     complete, and honest record upon which to base its
     decision.

Id. at 47.

     All of the findings expressed in the September 1, 2017

memorandum opinion and order, the March 20, 2019 order, and the

May 20, 2019 memorandum opinion and order were based on clear and

convincing evidence.    Those clear and convincing evidence

findings are adopted here, and they provide clear-cut evidence

that Ray repeatedly engaged in conduct unbecoming a member of the

Bar and unethical behavior, and is unable to conduct litigation

properly.    All findings made in this order are based on clear and

convincing evidence.

                                  9
            Ray Has Had Ample Opportunity to Respond,
                and the Response He Made Confirms
     That He Should Not Be a Member of the Bar of this Court

     By the order the court issued May 20, 2019, Ray was informed

of the bases of the court's concerns relative to his violations

of Local Rules LR 83.8(b) (1),   (3), and (4), and he was invited to

make whatever response he wished to make to the court's concerns

and the possibility that the court might issue an order imposing

discipline, including the possibility of an order directing the

court clerk to remove his name from the role of attorneys

authorized to practice law before this court, for his

inappropriate conduct.   Doc. 50 at 15-16.

     On June 4, 2019, Ray filed a response to the court's

concerns, which was supported by his declaration.    Docs 51 & 52.

By order issued June 5, 2019, the court afforded Ray an

opportunity to have a hearing on the subject of possible

discipline against him, and gave him a deadline for informing the

court as to whether he wished to have such a hearing.     Doc. 53.

By a response Ray filed on June 7, 2019, he declined the court's

invitation to have a hearing.    Doc. 54.

     Neither the response Ray filed June 4, 2019, nor its

accompanying declaration provides any persuasive explanation for

Ray's inappropriate conduct in his representation of Hernandez.




                                  10
Rather, while disclosing a flair for autobiographical writing,'

the explanations Ray gave tend to emphasize his lack of candor,

his lack of remorse for his inappropriate conduct, his

unwillingness to recognize the impropriety of his conduct, and

his inability to conduct litigation properly and ethically or to

have an understanding of how it should be conducted.

                    Reasons Why the Court Has Concluded That
                      Ray Should No Longer Be Permitted to
                           Practice Before this Court

        The court finds from clear and convincing evidence that Ray

repeatedly has engaged in conduct unbecoming a member of the Bar

of this court for each of the reasons stated in this order and in

each of the previously issued orders mentioned above; that he

lacks the ability to conduct litigation properly, for each of

those reasons; and, that he has engaged in unethical conduct for

each of those reasons.

        The court is ordering removal of Ray's name from the list of

attorneys authorized to practice law before this court.                                       The

court has considered, but has decided against,                               imposition of


         'While Ray mentions in his declaration his business of representing property owners in
contesting ad valorem taxes, doc. 52 at ECF 2, he fails to describe the extent of adversary proceedings in
which that business has caused him to participate. Each of the hearings is adversarial in nature, with a
three-member panel making a decision after hearing the evidence and argument of the attorney for the
contestant and the evidence and argument of the appraisal district representative. In each instance, Ray
has gained litigation experience. He stmted that business in 2009, ten years ago. Id. Over that time, he
undoubtedly participated in hundreds of adversary proceedings. Thus, he hardly can honestly contend
that he has not had a chance to develop litigation skills. He has provided other documentation that
indicates that he has clients he continues to represent year after year. Doc. 47 at S-6.

                                                    11
lesser sanctions, having concluded that no lesser sanction will

adequately and appropriately address the seriousness of Ray's

misconduct.

     The court considered financial sanctions, but was frustrated

in the court's attempt, described below, to obtain information

that would enable the court to make an informed decision as to an

appropriate financial sanction to be imposed.

     On April 24, 2019, the parties filed a joint stipulation of

dismissal, doc. 48, which included a request for dismissal of a

motion for sanctions by which counsel for Results had sought

$366,686.97 as attorneys' fees incurred by Results by reason of

the inappropriate conduct of Ray in his capacity as attorney for

Hernandez, doc. 50 at 14.    By the time the joint stipulation of

dismissal was filed,   Ray's conduct had caused the attorneys for

Results to incur significantly greater attorneys' fees.    Id. at

14-15.   In the May 20, 2019 order, the court made known to Ray

that the court was considering financial sanctions, and suggested

to Ray that if he wished the court to take into account payment

Ray already had made to Results or its counsel, he could disclose

the fact of such a payment, and its amount, to the court for the




                                 12
court's consideration in deciding on what sanctions to impose.

The court explained:

             If Ray made a payment to defendant or its counsel
        in response to defendant's motion for sanctions, as
        supplemented, the court will take such a payment into
        account in deciding whether further sanctions should be
        imposed.  If Ray made such a payment and wishes to
        disclose the fact of such a payment and its amount, he
        is to do so in the document the court by this order is
        inviting him to file.

Doc. 50 at 15.

        On June 4, 2019, Ray responded to the court's suggestion by

declining in the declaration he filed June 4, 2019, to inform the

court of whatever payment he might have made in order to induce

Results to dismiss its motion for sanctions.                             Doc. 52 at ECF 9. 3

        By an order issued June 5, 2019, the court again encouraged

Ray to provide the court information concerning any financial

detriment he experienced as part of the settlement that led to

the court's recent order of final dismissal.                             Doc. 53 at 2.              In

the June 5 order, the court suggested to Ray the steps he might

take to make a disclosure appropriate.                         Id. at 1-2.          The court

included in the order the following:

       Ray has declined to inform the court of any financial
       detriment he experienced as part of the settlement that
       led to the court's recent order of final dismissal of
       the above-captioned action, indicting that his



       3
        The "ECF" reference is to the header number at the top of the page in the document on the
docket of this Case No. 4: 19-MC-0 15-A.

                                                  13
     declination is based on the fact that the settlement
     has as one of its terms that it is to be confidential.

          The court is satisfied that it has enough
     information to make a ruling on possible discipline to
     impose on Ray without a hearing, but is affording Ray
     an opportunity to make his case on the issue of
     possible discipline after disclosure to the court of
     any financial detriment he already has experienced by
     reason of his conduct and/or at a hearing if he wishes
     the court to schedule one.  Therefore,

           The court suggests that if Ray wishes to inform
     the court of any financial detriment he experienced as
     a result of the settlement, he obtain from the other
     parties to the settlement permission to make the
     disclosure the court has invited him to make.   If he
     wishes to make such a disclosure, he must do so by a
     document filed in this case by 2:00p.m. on June 7,
     2019.

Doc. 53 at 1-2.

     Ray responded to the June 5, 2019 order by again informing

the court, without further explanation, that he declined    ~to


reveal the terms of the confidential settlement agreement

relating to this case."   Doc. 54 at 1.   Thus, Ray has, in effect,

informed the court that he is not interested in the court

considering imposition of financial sanctions against him.

     The court has given thought to suspension of Ray's ability

to practice before this court for a specified period of time.     In

doing so, the court has considered each and every excuse Ray gave

for his conduct and conduct of his client in the Response to

Order to Show Cause and his declaration he filed June 4, 2019,



                                14
docs. 51 & 52, but has not been persuaded that any of the factors

presented by Ray can serve as adequate excuses.

     The court cannot overlook the facts that are so apparent

from the record of this action that Ray gave little consideration

as the years passed to his ethical obligations or the obligations

imposed on him by the en bane opinion of this court in Dondi

Properties Corp. v. Commerce Savings & Loan Ass'n, 121 F.R.D. 284

(N.D. Tex. 1988) (en bane).   The en bane Dondi opinion had as one

of its goals informing and educating members of the Bar of this

court that they should not engage in the kinds of inappropriate

conduct in which Ray engaged in this case.    In Dondi, this court

made clear that the practices it expected from the members of the

Bar of this court applied to inexperienced, as well as

experienced, lawyers, saying:

     Judges and magistrates of this court are required to
     devote substantial attention to refereeing abusive
     litigation tactics that range from benign incivility to
     outright obstruction.  Our system of justice can ill-
     afford to devote scarce resources to supervising
     matters that do not advance the resolution of the
     merits of a case; nor can justice long remain available
     to deserving litigants if the costs of litigation are
     fueled unnecessarily to the point of being prohibitive.

          As judges and former practitioners from varied
     backgrounds and levels of experience, we judicially
     know that litigation is conducted today in a manner far
     different from years past. Whether the increased size
     of the bar has decreased collegiality, or the legal
     profession has become only a business, or experienced
     lawyers have ceased to teach new lawyers the standards

                                 15
     to be observed, or because of other factors not readily
     categorized, we observe patterns of behavior that
     forebode ill for our system of justice. We now adopt
     standards designed to end such conduct.

Dondi, 121 F.R.D. at 286    (footnote omitted)

     Contrary to the expectations of Dondi, Ray's conduct on

behalf of Hernandez fueled unnecessarily the costs to Results of

this litigation to the point of causing it to expend something in

excess of $340,000 before it was all over with.     Ray's behavior

as attorney for Hernandez was of a pattern that tended to be

destructive of the administration of justice in this action.        He

engaged in fraud, misrepresentation, and misconduct that created

a false record and provided fodder for false arguments by

Hernandez and his counsel to this court and to the Fifth Circuit

in the initial appeal.     Ray sat silently by when, at oral

argument in the Fifth Circuit during the initial appeal, one of

the panel members asked the attorney for Results if there was any

evidence in rebuttal to plaintiff's claim that his trip to the

emergency room the morning of July 15, 2013, was to receive

medical attention for a back injury he sustained over the

weekend, to which the attorney for Results was forced to respond

"there is no other real evidence one way or the other."        Doc. 19

at 5 n.2.   Only an attorney completely devoid of an ethical or

moral sense of right and wrong would have sat quietly by as



                                  16
Results's attorney was required to make that sort of answer,

bearing in mind that Ray had in his possession documents, which

he had withheld from Results, showing that the real reason

Hernandez went to the hospital that morning was for a condition

that was unrelated to his military service the preceding weekend.

The emergency room records Ray possessed disclosed the following:

     HPI Comments: History of Present Illness:

     Historian: Patient.

     Chief Complaint: Headache, frontal
     Onset/Duration of symptoms: Today
     Where did it Occur: Home
     Severity: severe.
     Time Course: Persisting.
     Context of Events: Spont onset
     Worsened by: nothing
     Improved by: nothing
     Associated Symptoms: Low back pain, sharp - similar to prev
     Treatments Prior to Arrival: None
     Sick Contacts: None
     Recent Doctor Visits or Treatments: None
     Similar Symptoms Previously: Yes, dx with migraines

Doc. 19 at 8.

     The records also showed (1) under the heading "Past Medical

History,• as the first diagnosis,   "[m)igraine,•   (2) that the

"Encounter Diagnosis" was "[h]eadache (primary encounter

diagnosis)" and "[l)ow back pain,• and (3) that the location of

defendant's headache was "Generalized."    Id. at 9.

     Ray knew before the panel member asked that foregoing

question that there was nothing in the medical records saying

                               17
that Hernandez complained that he had experienced any injury

while on military service duty over the weekend, and that the

only pertinent past-medical history shown in the medical records

explaining why he was at the hospital were the entries showing

that his past surgical history included a head injury at age 4

and a history of migraines, alongside the words "Similar Symptoms

Previously.•    Doc. 47 at 13.

     Standards adopted by Dondi that are particularly pertinent

here include the following:

     From them we adopt the following as standards of
     practice to be observed by attorneys appearing in civil
     actions in this district:

          (A)    In fulfilling his or her primary duty to the
                 client, a lawyer must be ever conscious of
                 the broader duty to the judicial system that
                 serves both attorney and client.

          (B)   A lawyer owes, to the judiciary, candor,
                diligence and utmost respect.



          (D)   A lawyer unquestionably owes, to the
                administration of justice, the fundamental
                duties of personal dignity and professional
                integrity.

Dondi, 121 F.R.D. at 287-88      (footnote omitted).




                                    18
     The en bane court added in Dondi the court's expectations of

attorneys who comply with the standards of conduct described by

Dondi, saying:

          Attorneys who abide faithfully by the standards we
     adopt should have little difficulty conducting
     themselves as members of a learned profession whose
     unswerving duty is to the public they serve and to the
     system of justice in which they practice.  Those
     litigators who persist in viewing themselves solely as
     combatants, or who perceive that they are retained to
     win at all costs without regard to fundamental
     principles of justice, will find that their conduct
     does not square with the practices we expect of them.




          Similarly, we do not imply by prescribing these
     standards that counsel are excused from conducting
     themselves in any manner otherwise required by law or
     by court rule.  We think the standards we now adopt are
     a necessary corollary to existing law, and are
     appropriately established to signal our strong
     disapproval of practices that have no place in our
     system of justice and to emphasize that a lawyer's
     conduct, both with respect to the court and to other
     lawyers, should at all times be characterized by
     honesty and fair play.

Id. at 288-89    (footnote omitted).

     The goal of the Dondi standards was to promote "the

efficient administration of our system of justice" and "to

satisfy the goals of reducing litigation costs and expediting the

resolution of civil actions."     Id. at 291.

     Ray's conduct on behalf of Hernandez violated virtually

every one of the expectations expressed by this court in Dondi.

                                  19
He put this court and the Fifth Circuit at an unfair disadvantage

in evaluating what the true facts were concerning Hernandez's

July 15, 2013 visit to the emergency room by sponsoring and

providing false information on that subject to this court and the

Fifth Circuit and by standing silently by when the attorney for

Results was forced to give an uninformed answer to the critical

question directed to the attorney by a panel member.      Ray

participated knowingly and intentionally in presenting to this

court and to the Fifth Circuit a false testimony and false

arguments concerning the reason for the July 15, 2013 emergency

room visit.   Supra at 5-8.   The conduct of Ray and his client

"completely sabotaged the federal trial machinery, precluding the

'fair contest' which the Federal Rules of Civil Procedure are

intended to assure."   Supra at B.     Ray and his client "pursued an

unconscionable plan or scheme which was designed to improperly

influence this court in its decision, and then the Fifth Circuit

in its decision."   Supra at 9.   Their conduct prevented Results

"from fully and fairly presenting its defense at trial, which, in

turn, prevented the Fifth Circuit from having a full, complete,

and honest record upon which to base its decision."      Id.    Because

of the dishonest conduct of Ray and his client, "[i]nstead of

serving as a vehicle for ascertainment of the truth, the trial in

this case accomplished little more than the adjudication of a

                                  20
hypothetical fact situation imposed by [Hernandez's and Ray's]

selective disclosure of information."                          Supra at 8-9.

        If this court were to order less than removal of Ray's right

to practice law before this court as discipline on Ray, the

expectations of Dondi would be sorely disappointed.                                   When

everything presented to the court in the handling of the

underlying litigation was taken into account, the court concluded

that disbarment to practice before this court would be the only

discipline that would adequately address Ray's inappropriate

conduct in the underlying action.                        Ray has recognized for some

period of time that his conduct in representing Hernandez caused

him to be faced with a threat to his ability to practice law

before this court.              Supra at 3-4.            This court is not in a

position to remove from Ray his law license,• but is firmly

convinced that Ray correctly predicted that he put his ability to

practice law before this court at risk by his conduct while

representing Hernandez.                  In the order the court issued May 20,

2019, the court informed Ray that the court agreed with Ray's

prediction that his fraudulent and unethical conduct was

egregious enough to cause him to lose his law license and the


        "As contemplated by Texas Disciplinary Rules, the cowt is ordering the clerk of court to provide
copies of this order and the September I, 2017 memorandum opinion and order in Case No.4: 14-CV-
182-A to the appropriate disciplinary authorities of the State Bar of Texas. Tex. Disciplinary R. Prof' I
Conduct 8.03(a), reprinted in Tex. Gov't Code Ann., tit. 2, subtit. G app. A (Vernon 2019)(Tex. State
BarR. art. X, § 9).

                                                   21
ability to practice in the Northern District of Texas.        Doc. 50

at 2.   The court further explained that this court has no

authority to deprive Ray of his law license, but does have the

authority under the Local Rules of this court to cause him to

lose his right to practice before this court.       Id.   Upon further

study of the record of the underlying Hernandez action, the court

is perfectly satisfied that Ray's misbehavior that was repeated

time and time again over a period of years was so egregious that

any discipline short of loss of his ability to practice before

this court would not be adequate.       In imposing that discipline on

Ray, the court has fully considered the factors the Fifth Circuit

said that a court should consider when imposing a sanction after

finding misconduct.      See In re Sealed Appellant, 194 F.3d 666,

673   (5th Cir. 1999).   The court can infer Ray's mental state when

he repeatedly engaged in his inappropriate conduct.       A fair

inference from his repeated violations of his ethical and moral

obligations over a period of years is that he intentionally did

what he did, knowing that it was wrong.      The actual and potential

injury of his misconduct included hundreds of thousands of

dollars of financial loss to the opponent in his litigation and

untold hours of time devoted by this court and the Fifth Circuit

to evaluation of the records of the underlying action, ruling on

motions, and otherwise resolving issues that were presented by

                                   22
reason of Ray's misconduct.   Aggravating factors include those

mentioned above, and the obvious stress that the owners and

managers of Results have undoubtedly suffered by reason of the

developments in the underlying litigation.    In addition to

considering the factors mentioned by the Fifth Circuit in the In

re Sealed Appellant opinion, the court, in deciding that

disbarment from practice before this court is an appropriate

sanction to impose on Ray, took into account other factors the

Fifth Circuit has considered appropriate when affirming a

district judge's disbarment ruling.    The In re Sealed Appellant

court summed up its reasons for affirmance of the disbarment

ruling as follows:

          The power of disbarment is necessary to protect
     the public's confidence in the profession and the
     judicial system because a court implicitly represents
     that an attorney permitted to practice before it is in
     good standing to do so. Disbarment is generally
     appropriate when a lawyer engages in intentional
     conduct involving dishonesty, fraud, deceit, or
     misrepresentation that seriously, adversely reflects on
     the attorney's fitness to practice.   [Appellant]
     violated ethical duties owed to the public, the
     profession, and the judicial system. By backdating the
     endorsement of the stock certificate and lying or being
     deliberately misleading under oath, [Appellant] engaged
     in intentional conduct involving dishonesty, fraud,
     deceit, or misrepresentation that seriously adversely
     reflects on his fitness to practice. It follows that
     disbarment is the appropriate baseline disciplinary
     action.

194 F.3d at 674 (footnotes omitted).


                                23
     The court finds that Ray engaged in intentional conduct,

involving dishonesty, fraud, deceit, and misrepresentation.

    Apropos to the court's decision is the language used by the

Fifth Circuit in Crowe v. Smith:

    'The power to disbar an attorney proceeds upon very
    different grounds' from those which support a court's
    power to punish for contempt. [Cammer v. United States,
    350 U.S. 399, 408 n.7 (1956)] (quoting, Ex Parte
    Robinson, 86 U.S. (19 Wall.) 505, 512 22 L. Ed. 205
     (1873)); Ex Parte Wall, 107 U.S. 265, 288, 2 S. Ct.
    569, 27 L. Ed. 552 (1883) (stating that a disbarment
    proceeding requires no formal indictment, because it is
    not for the purpose of punishment, but for the purpose
    of preserving the courts of justice from the official
    ministration of persons unfit to practice in them) ;
    Cunningham v. Ayers, 921 F.2d 585, 586 (5th Cir.
    1991) (Wisdom, J.) (Disbarment proceedings are not for
    the purpose of punishment, but rather seek to determine
    the fitness of an official of the court to continue in
    that capacity and to protect the courts and the public
    from the official ministration of persons unfit to
    practice.) (quoting In re Derryberry, 72 B.R. 874, 881
     (Bankr. N.D. Ohio 1987)).         It is beyond dispute
    that a federal court may suspend or dismiss an attorney
    as an exercise of the court's inherent powers. [RTC v.
    Bright, 6 F.3d 336, 340 (5th Cir. 1993)]; Howell v.
    State Bar of Texas, 843 F.2d 205, 206 (5th Cir.
    1988) (Since the early days of English common law, it
    has been widely recognized that courts possess the
    inherent power to regulate the conduct of attorneys who
    practice before them and to discipline or disbar such
    of those attorneys as are guilty of unprofessional
    conduct.); Flaksa v. Little River Marine Constr. Co.,
    389 F.2d 885, 889 n.10 (5th Cir. 1968) (The power of a
    court to discipline members of its own bar can scarcely
    be doubted seriously. An attorney is under no
    obligation to seek admission to the bar of a United
    States district court. He is at liberty to abstain
    from membership in that or any other bar.    But when he
    does apply and is admitted he secures certain
    privileges and also assumes definite obligations.    The

                               24
     power of a court to impose appropriate and reasonable
     sanctions upon those admitted to its bar is a familiar
     phenomenon and lies within the inherent power of any
     court of record.)

151 F.3d 217, 229-30    (5th Cir. 1998) (internal quotation marks and

parentheses omitted).

     The court has concluded that Ray is unfit to practice in

this court, and that his disbarment from such practice will

protect the court and the public from his ministrations as such

an unfit person.

                                Order

     Therefore,

     The court ORDERS that the clerk of court remove Ray's name

from the list of attorneys authorized to practice before this

court, and that if Ray seeks readmission, he attach to his

application for readmission a copy of this memorandum opinion and

order.

     The court further ORDERS that the clerk of court provide

copies of this order and the September 1, 2017    (doc. 19) and

May 20, 2019   (doc. 50) orders in Case No. 4:14-CV-182-A to the

appropriate office of the State Bar of Texas for consideration of




                                  25
possible action to be taken by the disciplinary section of that

organization.

     SIGNED July 15, 2019.




                               26
